IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MICHELE ALEXANDER,

Appellant,

v. C.A. No. N16A-07-010 FWW
DIVISION OF UNEMPLOYMENT
INSURANCE AND UNEMPLOYMENT
INSURANCE APPEAL BOARD,

Appellees.

Submitted: January 30, 2017
Decided: February 22, 2017

Upon Appellant’s Appeal of the Unemployment Insurance Appeal Board’S
Decision:
AFFIRMED.

M

Michele Alexander, pro se, 343 Hackberry Drive, New Castle, Delaware 19720;
Appellant.

Carla A.K. Jarosz, Esquire, Delaware Department of Justice, 820 North French
Street, Wilmington, Delaware 19801; Attorney for Appellee Unemployment
Insurance Appeal Board.

Victoria W. Counihan, Esquire, Delaware Department of Justice, 820 North French

Street, Wilmington, Delaware 19801; Attorney for Appellee Division of
Unemployment Insurance.

WHARToN, J.

This 22nd day of February, 2017, upon consideration of Appellant Michele
Alexander’s (“Appellant”) Opening Brief, Appellee Division of Unemployment
lnsurance’s Answering Brief (“Appellee”), and the record, it appears to the Court
that:

l. On May 3, 2015, Appellant filed for unemployment insurance benefits
with Appellee.1 Appellant Was thereafter awarded benefits and collected 3330.00
each Week.2

2. On January 27, 2016, Appellant filed an additional claim for
unemployment insurance benefits With Appellee.3 As part of the application
process for benefits, Appellant Was required under 19 Del. C. § 3315(1) to register
With the Division of Employment and Training, a separate unit in the Department
of Labor.4 Pursuant to § 3315(1), an unemployed individual shall be eligible to
receive benefits only if the Department finds that the individual “[h]as registered
for Work at and thereafter continued to report at an employment office in
accordance With such regulations as the Department prescribes . . .”

3. Appellant, however, failed to register With the Division of

Employment and Training.5 On February 17, 2016, Appellee sent a letter to
1 Rawle at 25.
2 Id.
3 ld.
4 Id.
5 Id.

Appellant indicating that Appellant failed to register.6 The letter also stated that
Appellant failed to create an active job seeker account with Delaware Joblink.7 On
February 22, 2016, Appellee sent another letter to Appellant advising Appellant
that her unemployment benefits were being withheld unless she reported to the
Department of Labor’s local office by February 27, 2016.8

4. Appellant failed to report to the local office by February 27, 2016. As
a result, the Claims Deputy issued a Notice of Determination on March ll, 2016,
finding Appellant ineligible for the receipt of benefits effective the week ending in
January 30, 2016.9 The Claims Deputy arrived at this conclusion by finding that
Appellant was noncompliant with § 3315(1).10

5. On April 15, 2016, the Appeals Referee affirmed the Claims Deputy’s
decision that Appellant was ineligible from receiving benefits (“Ineligibility
Decision”). In doing so, the Appeals Referee stated that Appellee would initiate a
separate action under 19 Del. C. § 3325 to recover any benefits Appellant received
after January 30, 2016,ll Appellant did not appeal the Ineligibility Decision, and

therefore, it became final.12
6 Rawle at 28.

7 ld.

8 ld.

9 ld.

10 ld.

ll R. at 3 l. See § 3325 (“Any person Who has received any sum as benefits under this chapter to
which it is finally determined that the person was not entitled shall be liable to repay in cash said
overpayment, to the Department for the Unemployment Compensation Fund, or to have such

3

6. In light of the Ineligibility Decision becoming final, Appellee initiated
a separate administrative proceeding against Appellant to retrieve benefits overpaid
to her. On April 28, 2016, the Claims Deputy determined that Appellant was
overpaid $990.00 for three weeks during the time period of January 30, 2016
through February 13, 2016.13 Therefore, pursuant to § 3325, the Claims Deputy
determined that Appellant is required to repay $990.00 to Appellee.14

7. On May 9, 2016, Appellant appealed the Claims Deputy’s decision.

8. On June 14, 2016, the Appeals Referee held a hearing. At the
hearing, Appellant testified that she did not register with the Division of
Employment and Training on time because of several miscommunications with
Department of Labor employees15 Moreover, Appellant testified that she was
unable to go into the local office by February 27, 2016 because she was on
vacation at that time.16

9. On June 14, 2016, the Appeals Referee affirmed the Claims Deputy’s
decision. The Appeals Referee held that Appellant could not challenge the merits

of the Ineligibility Decision in an overpayment proceeding because the Ineligibility

 

sum deducted from future benefits payable to the person under this chapter. The person shall be
so liable regardless of Whether such sum was received through fraud or mistake, or whether that
person Was legally awarded the payment of benefits at the time but on appeal was subsequently
found not to be entitled thereto.”).
12 Rawle at 31.

13 R. at i.

14 Id.

15 R.at18_19.

16 Id.

Decision was a final determination17 Accordingly, the Appeals Referee affirmed
that Appellant is required to repay the amount that she was not entitled to receive
(“Overpayment Decision”).18

10. On July 12, 2016, the Unemployment lnsurance Appeal Board
(“UIAB”) adopted the Appeals Referee’s Overpayment Decision as its own, and
on July 29, 2016, Appellant appealed that decision.19

ll. On appeal, Appellant’s arguments are the same as those that were
presented at the May 9, 2016 hearing. Appellant argues that miscommunications
with Department of Labor employees, as well as her vacation, prevented her from
complying with § 3315(1).20 As a result, Appellant contends that she should not
have to repay the amount owed.

12. In response, Appellee contends that Appellant “cannot challenge the
merits of a final ineligibility determination by appealing an overpayment

”21 In the Ineligibility Decision, the Appeals Referee found that

determination
Appellant would be required to repay any amount she received after January 30,

2016.22 Because Appellant failed to appeal this decision, it became final an April

25, 2016. Therefore, Appellee contends that Appellant is precluded from
11 Rawle at 25,

18 Id.

19 R. ar 43.

20 Appellant’s Opening Br., D.l. 11.
21 Appellee’s Answering Br., D.I. 13.
22 ld.

addressing the merits of the Ineligibility Decision in her appeal of the
Overpayment Decision.23

13. Counsel for the UIAB indicated that it did “not intend to file an
answering brief in this matter” because this underlying cause “was decided on the
merits, and the Appellant raises only challenges to the Board’s decision on the
merits.”24

14. The UIAB’s decision must be affirmed so long as it is supported by
substantial evidence and is free from legal error.25 Substantial evidence is
evidence that a reasonable mind might accept as adequate to support a
conclusion.26 While a preponderance of evidence is not necessary, substantial

2
” 7 Moreover, because the Court does

evidence means “more than a mere scintilla.
not weigh evidence, determine questions of credibility, or make its own factual
findings, it must uphold the decision of the UIAB unless the Court finds that the

UIAB “act[ed] arbitrarily or capriciously” or its decision “exceed[ed] the bounds

28 . .
of reason.” Questlons of law are reviewed de novo.29

 

23 ld.

24 D.l. 12.

25 Unemployment Ins. Appeal Ba'. v. Duncan, 337 A.2d 308, 309 (Del. 1975).

26 Oceanport Ina'us. v. Wilmington Stevedores, 636 A.2d 892, 899 (Del. Super. 1994) (citing
Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981)).

27 Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988).

211 PAL af Wzlming¢an v. Graham, 2008 wL 2582986, al *4 (Del. super. June 18, 2008).

29 Ward v. Dep ’z ofElec¢ians, 2009 wL 2244413, al *l (Del. super. July 27, 2009).

6

15. After carefully reviewing the record, the Court finds that the UIAB’s
Overpayment Decision is supported by substantial evidence and is free from legal
error. Under § 3325, “when there has been an overpayment of benefits due to a
disqualification, the Division can seek recoupment of the benefits overpaid to the

”30 ln the Ineligibility Decision,/the Appeals Referee determined that

claimant
Appellant was ineligible from receiving benefits because she failed to comply with
§ 3315(1). The Appeals Referee also determined that Appellee could recoup
benefits paid to Appellant after January 30, 2016, This decision became final
when Appellant chose not to appeal it. Accordingly, Appellant cannot challenge
the merits of the Ineligibility Decision in her appeal of the Overpayment Decision.
Once the Ineligibility Decision became final, Appellant’s only available arguments

in the subsequent overpayment action are whether she received notice as mandated

by § 3325 and whether the overpayment amount was calculated correctly.31

 

30 See Hockensmith v. Unemployment Ins. Appeal Ba'., 2016 WL 5899237, at *l (Del. Oct. 10,
2016) (citations omitted). See also Bradfz`eld v. Unemployment Ins. Appeal. Bd., 2012 WL
3776670, at *2 (Del. Aug. 31, 2012) (“Only after the [disqualification] determination becomes
final can the [Appellee] issue ‘overpayment determinations’ seeking recoupment of specific
amounts.”) (citing § 3325)).

31 See § 3325 (“The Department shall issue a notice of overpayment and an order for
recoupment, stating its grounds therefore, before initiating action to collect the overpayment
Unless the person files an appeal to an Unemployment Insurance appeals referee within 10 days
after such order was mailed to the person at the person's last known address, the order shall be
final and recoupment shall be made in accordance with such order.”). See also Hockensmith,
2016 WL 5899237, at *2 (“The only issues in this appeal are Whether Hockensmith received
notice of the Overpayment Decisions and whether the overpayment amounts were calculated
correctly.”); Starcks v. Unemployment Ins. Appeal Bd., 2013 WL 4848101, at *5 (Del. Super.
July 30, 2013); Murray v. Unemployment Ins. Appeal Ba'., 1994 WL 637088, at *2 (Del. Super.
Apr. 22, 1994).

Appellant does not dispute that she received notice, nor does Appellant dispute that
that the overpayment amount was calculated correctly. As a result, the UIAB’s
Overpayment Decision cannot be disturbed

THEREFORE, the UIAB’s decision is AFFIRMED.

IT IS SO ORDERED.

 

Ferlfls W. Wharton, Judge

           
 

 

§§ moog am_.aomu_ QH.§ Hm......... am
53 2 mmi E$mm._ES ....__....E.W...
s \.._ .J. l . »
oh® 000 w l. N- .. ..h.§_.$. mm

WU;QW ?Wl_v..l.ll'r \fd...
.\l|..`.`l\..\\ . §
` l rlL¢-\

§§ § gas zaz
§§ §a§a£ man
MQUEWNQE m~w§u:a

..oo.OomQ ®mD w~m>:n_ `_ou_ >:mcmn_ _mw®£m:m _m,oEO..

oo¢mo~@
mm%-$w? mo azok@z_z.=_.s
§§ m::m gmme Oz§ I._.moz 3m
m.w:O_._._.m 300 `__r_.znoo m._.rw>.¢